      Case 4:20-cv-01661 Document 23 Filed on 05/10/21 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JEANIE HICKS,                                  §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §        CIVIL ACTION NO. 4:20-cv-1661
                                               §
CENLAR FSB,                                    §
                                               §
         Defendant.                            §

                           NOTICE OF APPEARANCE OF COUNSEL

         The undersigned attorney, Shelley L. Hopkins, hereby notifies the Court that she is

entering an appearance as co-counsel for Cenlar FSB, Defendant in the above-entitled and

numbered cause. Please forward all notices and pleadings to the undersigned counsel to listed

below:

                                         Shelley L. Hopkins
                                      State Bar No. 24036497
                                      HOPKINS LAW, PLLC
                                  3 Lakeway Centre Ct., Suite 110
                                        Austin, Texas 78734
                                          (512) 600-4320
                                  BARRETT DAFFIN FRAPPIER
                                TURNER & ENGEL, LLP - Of Counsel
                                     ShelleyH@bdfgroup.com
                                    shelley@hopkinslawtexas.com




Notice of Appearance – Shelley L. Hopkins                                          Page 1 of 2
H610-2054 / BDF 20110022000927 Hicks
      Case 4:20-cv-01661 Document 23 Filed on 05/10/21 in TXSD Page 2 of 2




                                            Respectfully submitted,

                                            By:    /s/ Shelley L. Hopkins
                                                   Shelley L. Hopkins
                                                   State Bar No. 24036497
                                                   SD ID No. 92646
                                                   HOPKINS LAW, PLLC
                                                   3 Lakeway Centre Ct., Suite 110
                                                   Austin, Texas 78734
                                                   (512) 600-4320
                                                   BARRETT DAFFIN FRAPPIER
                                                   TURNER & ENGEL, LLP – Of Counsel
                                                   ShelleyH@bdfgroup.com
                                                   shelley@hopkinslawtexas.com

                                                   Crystal G. Gibson – Attorney-in-Charge
                                                   State Bar No. 24027322
                                                   SD ID NO. 706039
                                                   BARRETT DAFFIN FRAPPIER
                                                   TURNER & ENGEL, LLP
                                                   4004 Belt Line Road, Ste. 100
                                                   Addison, Texas 75001
                                                   (972) 386-5040
                                                   (972) 341-0734 (Facsimile)
                                                   CrystalR@bdfgroup.com

                                                   ATTORNEYS FOR DEFENDANT CENLAR FSB


                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of May 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct
copy to the following:

VIA E-SERVICE:
Jeanie Hicks
4403 Ebbtide Drive
Houston, Texas 77045
jhicks4403@gmail.com
PRO SE PLAINTIFF

                                                   /s/ Shelley L. Hopkins
                                                   Shelley L. Hopkins




Notice of Appearance – Shelley L. Hopkins                                            Page 2 of 2
H610-2054 / BDF 20110022000927 Hicks
